DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 4/18/2022.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Claim Status
Claims 1, 6, and 20-22 have been amended. Claims 5, 7, and 14 were canceled. Claims 1-4, 6, 8-13, and 15-22 remain pending and are ready for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, the limitation “based on a plurality of index values” recite a mathematical concept. As described in the Specification [0039] the limitations encompass performing arithmetic calculations.
If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation “ranking, with the controller, the received time series data based on the evaluation values calculated by the controller” recite mental process. As described in the      Specification [0039] encompasses the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation “a step of detecting, by the controller, an abnormality in the unit-processing performed in the cleaning apparatus by comparing the another reference data with a newly obtained time series data received from the cleaning apparatus after the step of changing” recite mental process. As described in the  Specification [0021] encompasses the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites “by the controller.” The controller is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations recite “receiving from the sensor, by the controller, time series data related to unit-processing that has been performed in the cleaning apparatus”, “receiving by the controller a selection corresponding to one of the ranked time series data (another reference data);” and “a step of changing, by the controller, the reference data that is recorded in the memory with the another reference data.” These limitations merely add insignificant extra-solution activity to the judicial exception because they claim mere data gathering. The limitation does not integrate the invention into a practical application because it’s just “applying” the abstract idea. It can also be viewed as generally linking the use of the judicial exception to a technological environment. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “receiving” and “changing” limitations do not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional (See MPEP 2106.05(d) – receiving or transmitting data over a network.). Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of “changing the reference data” amounts to no more than just “applying” the abstract idea. Accordingly, the claims are not patent eligible.

Regarding claims 20-22, the claims have similar limitations as claim 1; moreover, Claim 20 recites an apparatus, Claim 21 recites a system, and Claim 17 recites the non- transitory computer-readable recording medium, which are generic computer components and do not practically integrate the invention nor amount to significantly more. The claims 20-22 are not patent eligible.

Dependent claims 2-4, 6, 8-13, and 15-19 are directed to details of “taking the previously defined data”, “calculating an evaluation value”, “changing the reference data”, “comparing the to be evaluated unit”; “calculating a comparison result value”; and “calculating the evaluation value” which are mere further details of the mathematical concepts recited in the independent claims, and as such, they are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the reference data after change" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the reference data after change" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " the data value" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 10, 15-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togawa et al. (US 20080139087 A1 -hereinafter Tokawa) in view of Koyama et al. (JP2009129359A -hereinafter Koyama -Note: as per machine translation attached) in view of Enomoto et al. (US20190018402A1 -hereinafter Enomoto) in view of Ono (JP2008154010A -hereinafter Ono -Note: as per machine translation attached).
Regarding Claim 1, Tokawa teaches:
A data processing method to detect, with a controller, abnormality in the operation of a cleaning apparatus that cleans substrates one by one using a processing liquid (see [0162]; Tokawa: “By such comparison and observation, it is possible to detect an end point and a failure of the polishing process.” See [0057]; Tokawa: “As shown in FIG. 1, the substrate polishing apparatus comprises cleaning units 1005 and 1022 for cleaning and drying the substrate which has been polished.”), the controller being configured to detect abnormality in the operation of the cleaning apparatus by receiving numerical time series data from a sensor in the cleaning apparatus that measures a physical quantity showing an operation state of the cleaning apparatus (see [0016]; Tokawa: “the substrate is moved to pass across a detection sensor of the film thickness measuring device so that time-series data are obtained by the detection sensor; and the film thickness measuring device assigns the time-series data to the zones of the substrate so as to obtain the film thicknesses of the respective zones”. See [0136]; Tokawa: “compare a predicted polishing time with the actual polishing time for thereby detecting a polishing process failure or an apparatus failure.”), the controller including a CPU and a non-volatile memory having recorded thereon reference numerical data representing ideal time series data that the controller compares to the time series data received from the sensor to determine abnormality in the operation of the cleaning apparatus (see [0100]; Tokawa: “The controller 400 controls a polishing process based on a signal from a man-machine interface 401 such as an operation panel and a signal from a host computer 402 performing various data processing operations so that the semiconductor wafer W is polished at a target polishing rate to achieve a target profile, i.e., a desired shape.”), the method comprising:
receiving from the sensor, by the controller, time series data related to unit-processing that has been performed in the cleaning apparatus (see [0016]; Tokawa: “the substrate is moved to pass across a detection sensor of the film thickness measuring device so that time-series data are obtained by the detection sensor; and the film thickness measuring device assigns the time-series data to the zones of the substrate so as to obtain the film thicknesses of the respective zones”.);
a step of detecting, by the controller, an abnormality in the unit-processing performed in the cleaning apparatus by comparing (see [0136]; Tokawa: “compare a predicted polishing time with the actual polishing time for thereby detecting a polishing process failure or an apparatus failure”).
However, Tokawa does not explicitly teach:
a unit-processing data evaluating step of calculating, by the controller, an evaluation value for the received time series data based on a plurality of index values;
ranking, with the controller, the received time series data based on the evaluation values calculated by the controller; 
receiving by the controller a selection corresponding to one of the ranked time series data (another reference data); 
a step of changing, by the controller, the reference data that is recorded in the memory with the another reference data;
a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing.
Koyama from the same or similar field of endeavor teaches:
a unit-processing data evaluating step of calculating, by the controller, an evaluation value for the received time series data based on a plurality of index values (see page 3; Koyawa: “The recommendation data receiving unit, the weight value associated with the condition matching the terminal state data in the usage frequency data, and the weight value associated with the condition matching the terminal state data in the recommendation data are used as recommendation data.” See page10; Koyawa: “This weight data is used as an index for determining the priority when recommending content.”);
ranking, with the controller, the received time series data based on the evaluation values calculated by the controller (see page 3; Koyawa: “A ranking calculation unit that calculates the display ranking for each content by weighting each included recommendation ranking, and a ranking calculation unit.”); 
receiving by the controller a selection corresponding to one of the ranked time series data (another reference data) (see page 10; Koyawa: “The learning processing unit 214 reads the learning data 224 and the temporary usage frequency data 226 from the storage device 220 at a predetermined timing such as a timing when the usage frequency temporary data 226 is updated or a periodic timing, and generates new learning data 224”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tokawa to include Koyawa’s features of a unit-processing data evaluating step of calculating, by the controller, an evaluation value for the received time series data based on a plurality of index values; ranking, with the controller, the received time series data based on the evaluation values calculated by the controller; and receiving by the controller a selection corresponding to one of the ranked time series data (another reference data). Doing so would provide an information providing system, a terminal, and an information providing server in order to easily select necessary content from a list including information on a plurality of contents. (Koyawa, page 3)
However, it does not explicitly teach:
a step of changing, by the controller, the reference data that is recorded in the memory with the another reference data;
a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing.
Enomoto from the same or similar field of endeavor teaches:
a step of changing, by the controller, the reference data that is recorded in the memory with the another reference data (see Abstract; Enomoto: “An abnormality-monitoring method and a computer program for plant abnormality monitoring with which it is possible to reliably detect a change in the condition of a plant even when the condition changes due to maintenance, etc., and to appropriately update reference data as needed”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tokawa and Koyawa to include Enomoto’s features of changing, by the controller, the reference data that is recorded in the memory with the another reference data. Doing so would monitor abnormality with high accuracy. (Enomoto, [0022])
However, it does not explicitly teach a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing.
Ono from the same or similar field of endeavor teaches:
a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing (see page 10; Ono: “in order to compare whether or not the input data is abnormal, a normal region from the input data is used as learning data. The learning data is newly defined every time the input data is updated.” See page 2; Ono: “In this method, time series data and learning data are compared.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tokawa, Koyawa, and Enomoto to include Ono’s features of detecting, by the controller, an abnormality in the unit-processing performed by comparing the another reference data with a newly obtained time series data after the step of changing. Doing so would improve the accuracy of abnormality detection. (Ono, page 3)

Regarding Claim 2, the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all the limitations of claim 1 above, Koyawa further teaches wherein in the step of changing the reference data, ranking on a plurality of pieces of unit-processing data is performed based on the evaluation value calculated in the unit-processing data evaluating step (see page 3; Koyawa: “A ranking calculation unit that calculates the display ranking for each content by weighting each included recommendation ranking, and a ranking calculation unit.”), and the unit-processing data to be set as the reference data after change is determined based on a result of the ranking (see page 10; Koyawa: “The learning processing unit 214 reads the learning data 224 and the temporary usage frequency data 226 from the storage device 220 at a predetermined timing such as a timing when the usage frequency temporary data 226 is updated or a periodic timing, and generates new learning data 224”).
The same motivation to combine Tokawa and Koyawa set forth for Claim 1 equally applies to Claim 2.

Regarding Claim 3, the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all the limitations of claim 2 above, Koyawa further teaches wherein the step of changing the reference data includes a ranking displaying step of displaying attribute data representing attributes of the plurality of pieces of unit-processing data in a ranking format in accordance with the result of the ranking (see page 3; Koyawa: “A ranking calculation unit that calculates the display ranking for each content by weighting each included recommendation ranking, and a ranking calculation unit.” See page 5; Koyawa: “, the recommendation data 124 is data including attributes of contents recommended by the information providing server 20 to the terminal 10, and is data received by the terminal 10 from the information providing server 20.”); and a reference data selecting step of selecting attribute data of unit-processing data to be set as the reference data after change from the plurality of pieces of attribute data displayed in the ranking display step (see page 10; Koyawa: “The learning processing unit 214 reads the learning data 224 and the temporary usage frequency data 226 from the storage device 220 at a predetermined timing such as a timing when the usage frequency temporary data 226 is updated or a periodic timing, and generates new learning data 224”).
The same motivation to combine Tokawa and Koyawa set forth for Claim 1 equally applies to Claim 2.

Regarding Claim 8, the combination of the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all the limitations of claim 1 above; however, Koyata further teaches wherein the plurality of index values include two or more index values each having a different unit (page 10; Koyawa: “Each “weight data” is associated with “GPS weight” including “condition” and “weight value”, “outside air temperature weight”, and “time weight”. This weight data is used as an index for determining the priority when recommending content.”).
The same motivation to combine Tokawa and Koyawa set forth for Claim 1 equally applies to Claim 2.

Regarding Claim 10, the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all the limitations of claim 8 above, Koyawa further teaches:
wherein the unit-processing data evaluating step includes a recommendation degree scoring step of calculating a recommended value that is a value obtained by scoring a recommendation degree as the reference data for each piece of unit-processing data; (see page 9; Koyawa: “. The rank calculation unit 117 stores the new “recommendation degree” obtained here in a memory (not shown) in association with the “recommendation ID”. For example, the rank calculation unit 117 obtains a new “recommendation degree” using the formula (1)”),and
the plurality of index values includes the recommended value (see page 10; Koyawa: “This weight data is used as an index for determining the priority when recommending content.”)
The same motivation to combine Tokawa and Koyawa set forth for Claim 1  equally applies to Claim 10.

Regarding Claim 15, the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all the limitations of claim 1 above, Ono further teaches wherein the evaluation value calculated in the unit-processing data evaluating step is a value obtained by comparing the to be evaluated unit-processing data with the reference data directly without processing the data value (see page 2; Ono: “The determination unit 45 compares the feature amount of the time series data obtained by the analysis unit 44 with the previously defined learning data 41.”).
The same motivation to combine Tokawa, Koyawa, Enomoto, and Ono set forth for Claim 1 equally applies to Claim 15.

Regarding Claim 16, the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all the limitations of claim 1 above, Ono further teaches the unit-processing data to be set as reference data after change by the step of changing the reference data is selected from one or more piece of unit-processing data obtained by unit- processing executed within a preset time period (see page 10; Ono: “The learning data is newly defined every time the input data is updated.” See page 2; Ono: “multi-dimensional time-series information generated in a certain period is compressed into smaller-dimensional information.”).
The same motivation to combine Tokawa, Koyawa, Enomoto, and Ono set forth for Claim 1 equally applies to Claim 16.

Regarding Claim 17, the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all the limitations of claim 1 above, Ono further teaches wherein the reference data is held in a reference data storage part prepared in advance; and in the step of changing the reference data, rewriting of the reference data held in the reference data storage part is performed (see page 4; Ono: “In FIG. 3, the data input / processing unit 420 stores the total number of input data 410 that is time series data per unit time. This input data 410 is time series data used as learning data”). 
The same motivation to combine Tokawa, Koyawa, Enomoto, and Ono set forth for Claim 1 equally applies to Claim 17.

Regarding Claim 18, the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all  the limitations of claim 1 above, Tokawa further teaches wherein the unit-processing is processing executed as one recipe for one substrate by a substrate processing apparatus (see [0158]; Tokawa: “based on the above measured values, the operation mode (recipe) of the substrate polishing apparatus can be switched to a mode for polishing the barrier layer, thus enabling a highly accurate polishing process.”).

Regarding Claim 20, Tokawa teaches:
A data processing apparatus having a controller configured to detect abnormality in the operation of a cleaning apparatus that cleans substrates one by one using a processing liquid (see [0162]; Tokawa: “By such comparison and observation, it is possible to detect an end point and a failure of the polishing process.” See [0057]; Tokawa: “As shown in FIG. 1, the substrate polishing apparatus comprises cleaning units 1005 and 1022 for cleaning and drying the substrate which has been polished.”), the controller being configured to detect abnormality in the operation of the cleaning apparatus by receiving numerical time series data from a sensor in the cleaning apparatus that measures a physical quantity showing an operation state of the cleaning apparatus (see [0016]; Tokawa: “the substrate is moved to pass across a detection sensor of the film thickness measuring device so that time-series data are obtained by the detection sensor; and the film thickness measuring device assigns the time-series data to the zones of the substrate so as to obtain the film thicknesses of the respective zones”. See [0136]; Tokawa: “compare a predicted polishing time with the actual polishing time for thereby detecting a polishing process failure or an apparatus failure.”), the controller including a CPU and a non-volatile memory having recorded thereon reference numerical data representing ideal time series data that the controller compares to the time series data received from the sensor to determine abnormality in the operation of the cleaning apparatus (see [0100]; Tokawa: “The controller 400 controls a polishing process based on a signal from a man-machine interface 401 such as an operation panel and a signal from a host computer 402 performing various data processing operations so that the semiconductor wafer W is polished at a target polishing rate to achieve a target profile, i.e., a desired shape.”), the apparatus being further configured to perform a method comprising: 
receiving from the sensor, by the controller, time series data related to unit-processing that has been performed in the cleaning apparatus (see [0016]; Tokawa: “the substrate is moved to pass across a detection sensor of the film thickness measuring device so that time-series data are obtained by the detection sensor; and the film thickness measuring device assigns the time-series data to the zones of the substrate so as to obtain the film thicknesses of the respective zones”.);
a step of detecting, by the controller, an abnormality in the unit-processing performed in the cleaning apparatus by comparing (see [0136]; Tokawa: “compare a predicted polishing time with the actual polishing time for thereby detecting a polishing process failure or an apparatus failure”).
However, Tokawa does not explicitly teach:
a unit-processing data evaluating step of calculating, by the controller, an evaluation value for the received time series data based on a plurality of index values;
ranking, with the controller, the received time series data based on the evaluation values calculated by the controller; 
receiving by the controller a selection corresponding to one of the ranked time series data (another reference data); 
a step of changing, by the controller, the reference data that is recorded in the memory with the another reference data;
a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing.
Koyama from the same or similar field of endeavor teaches:
a unit-processing data evaluating step of calculating, by the controller, an evaluation value for the received time series data based on a plurality of index values (see page 3; Koyawa: “The recommendation data receiving unit, the weight value associated with the condition matching the terminal state data in the usage frequency data, and the weight value associated with the condition matching the terminal state data in the recommendation data are used as recommendation data.” See page10; Koyawa: “This weight data is used as an index for determining the priority when recommending content.”);
ranking, with the controller, the received time series data based on the evaluation values calculated by the controller (see page 3; Koyawa: “A ranking calculation unit that calculates the display ranking for each content by weighting each included recommendation ranking, and a ranking calculation unit.”); 
receiving by the controller a selection corresponding to one of the ranked time series data (another reference data) (see page 10; Koyawa: “The learning processing unit 214 reads the learning data 224 and the temporary usage frequency data 226 from the storage device 220 at a predetermined timing such as a timing when the usage frequency temporary data 226 is updated or a periodic timing, and generates new learning data 224”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tokawa to include Koyawa’s features of a unit-processing data evaluating step of calculating, by the controller, an evaluation value for the received time series data based on a plurality of index values; ranking, with the controller, the received time series data based on the evaluation values calculated by the controller; and receiving by the controller a selection corresponding to one of the ranked time series data (another reference data). Doing so would provide an information providing system, a terminal, and an information providing server in order to easily select necessary content from a list including information on a plurality of contents. (Koyawa, page 3)
However, it does not explicitly teach:
a step of changing, by the controller, the reference data that is recorded in the memory with the another reference data;
a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing.
Enomoto from the same or similar field of endeavor teaches:
a step of changing, by the controller, the reference data that is recorded in the memory with the another reference data (see Abstract; Enomoto: “An abnormality-monitoring method and a computer program for plant abnormality monitoring with which it is possible to reliably detect a change in the condition of a plant even when the condition changes due to maintenance, etc., and to appropriately update reference data as needed”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tokawa and Koyawa to include Enomoto’s features of changing, by the controller, the reference data that is recorded in the memory with the another reference data. Doing so would monitor abnormality with high accuracy. (Enomoto, [0022])
However, it does not explicitly teach a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing.
Ono from the same or similar field of endeavor teaches:
a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing (see page 10; Ono: “in order to compare whether or not the input data is abnormal, a normal region from the input data is used as learning data. The learning data is newly defined every time the input data is updated.” See page 2; Ono: “In this method, time series data and learning data are compared.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tokawa, Koyawa, and Enomoto to include Ono’s features of detecting, by the controller, an abnormality in the unit-processing performed by comparing the another reference data with a newly obtained time series data after the step of changing. Doing so would improve the accuracy of abnormality detection. (Ono, page 3).

Regarding Claim 21, Tokawa teaches:
A data processing system having a controller configured to detect abnormality in the operation of a cleaning apparatus that cleans substrates one by one using a processing liquid (see [0162]; Tokawa: “By such comparison and observation, it is possible to detect an end point and a failure of the polishing process.” See [0057]; Tokawa: “As shown in FIG. 1, the substrate polishing apparatus comprises cleaning units 1005 and 1022 for cleaning and drying the substrate which has been polished.”), the controller being configured to detect abnormality in the operation of the cleaning apparatus by receiving numerical time series data from a sensor in the cleaning apparatus that measures a physical quantity showing an operation state of the cleaning apparatus (see [0016]; Tokawa: “the substrate is moved to pass across a detection sensor of the film thickness measuring device so that time-series data are obtained by the detection sensor; and the film thickness measuring device assigns the time-series data to the zones of the substrate so as to obtain the film thicknesses of the respective zones”. See [0136]; Tokawa: “compare a predicted polishing time with the actual polishing time for thereby detecting a polishing process failure or an apparatus failure.”), the controller including a CPU and a non-volatile memory having recorded thereon reference numerical data representing ideal time series data that the controller compares to the time series data received from the sensor to determine abnormality in the operation of the cleaning apparatus (see [0100]; Tokawa: “The controller 400 controls a polishing process based on a signal from a man-machine interface 401 such as an operation panel and a signal from a host computer 402 performing various data processing operations so that the semiconductor wafer W is polished at a target polishing rate to achieve a target profile, i.e., a desired shape.”), the system being further configured to perform a method comprising: 
receiving from the sensor, by the controller, time series data related to unit-processing that has been performed in the cleaning apparatus (see [0016]; Tokawa: “the substrate is moved to pass across a detection sensor of the film thickness measuring device so that time-series data are obtained by the detection sensor; and the film thickness measuring device assigns the time-series data to the zones of the substrate so as to obtain the film thicknesses of the respective zones”.);
a step of detecting, by the controller, an abnormality in the unit-processing performed in the cleaning apparatus by comparing (see [0136]; Tokawa: “compare a predicted polishing time with the actual polishing time for thereby detecting a polishing process failure or an apparatus failure”).
However, Tokawa does not explicitly teach:
a unit-processing data evaluating step of calculating, by the controller, an evaluation value for the received time series data based on a plurality of index values;
ranking, with the controller, the received time series data based on the evaluation values calculated by the controller; 
receiving by the controller a selection corresponding to one of the ranked time series data (another reference data); 
a step of changing, by the controller, the reference data that is recorded in the memory with the another reference data;
a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing.
Koyama from the same or similar field of endeavor teaches:
a unit-processing data evaluating step of calculating, by the controller, an evaluation value for the received time series data based on a plurality of index values (see page 3; Koyawa: “The recommendation data receiving unit, the weight value associated with the condition matching the terminal state data in the usage frequency data, and the weight value associated with the condition matching the terminal state data in the recommendation data are used as recommendation data.” See page 10; Koyawa: “This weight data is used as an index for determining the priority when recommending content.”);
ranking, with the controller, the received time series data based on the evaluation values calculated by the controller (see page 3; Koyawa: “A ranking calculation unit that calculates the display ranking for each content by weighting each included recommendation ranking, and a ranking calculation unit.”); 
receiving by the controller a selection corresponding to one of the ranked time series data (another reference data) (see page 10; Koyawa: “The learning processing unit 214 reads the learning data 224 and the temporary usage frequency data 226 from the storage device 220 at a predetermined timing such as a timing when the usage frequency temporary data 226 is updated or a periodic timing, and generates new learning data 224”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tokawa to include Koyawa’s features of a unit-processing data evaluating step of calculating, by the controller, an evaluation value for the received time series data based on a plurality of index values; ranking, with the controller, the received time series data based on the evaluation values calculated by the controller; and receiving by the controller a selection corresponding to one of the ranked time series data (another reference data). Doing so would provide an information providing system, a terminal, and an information providing server in order to easily select necessary content from a list including information on a plurality of contents. (Koyawa, page 3)
However, it does not explicitly teach:
a step of changing, by the controller, the reference data that is recorded in the memory with the another reference data;
a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing.
Enomoto from the same or similar field of endeavor teaches:
a step of changing, by the controller, the reference data that is recorded in the memory with the another reference data (see Abstract; Enomoto: “An abnormality-monitoring method and a computer program for plant abnormality monitoring with which it is possible to reliably detect a change in the condition of a plant even when the condition changes due to maintenance, etc., and to appropriately update reference data as needed”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tokawa and Koyawa to include Enomoto’s features of changing, by the controller, the reference data that is recorded in the memory with the another reference data. Doing so would monitor abnormality with high accuracy. (Enomoto, [0022])
However, it does not explicitly teach a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing.
Ono from the same or similar field of endeavor teaches:
a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing (see page 10; Ono: “in order to compare whether or not the input data is abnormal, a normal region from the input data is used as learning data. The learning data is newly defined every time the input data is updated.” See page 2; Ono: “In this method, time series data and learning data are compared.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tokawa, Koyawa, and Enomoto to include Ono’s features of detecting, by the controller, an abnormality in the unit-processing performed by comparing the another reference data with a newly obtained time series data after the step of changing. Doing so would improve the accuracy of abnormality detection. (Ono, page 3)

Regarding Claim 22, Tokawa teaches:
A non-transitory computer-readable recording medium having recorded therein a data processing program for a controller that is configured to detect abnormality in the operation of a cleaning apparatus that cleans substrates one by one using a processing liquid (see [0162]; Tokawa: “By such comparison and observation, it is possible to detect an end point and a failure of the polishing process.” See [0057]; Tokawa: “As shown in FIG. 1, the substrate polishing apparatus comprises cleaning units 1005 and 1022 for cleaning and drying the substrate which has been polished.”), the controller being configured to detect abnormality in the operation of the cleaning apparatus by receiving numerical time series data from a sensor in the cleaning apparatus that measures a physical quantity showing an operation state of the cleaning apparatus (see [0016]; Tokawa: “the substrate is moved to pass across a detection sensor of the film thickness measuring device so that time-series data are obtained by the detection sensor; and the film thickness measuring device assigns the time-series data to the zones of the substrate so as to obtain the film thicknesses of the respective zones”. See [0136]; Tokawa: “compare a predicted polishing time with the actual polishing time for thereby detecting a polishing process failure or an apparatus failure.”), the controller including a CPU and a non-volatile memory having recorded thereon reference numerical data representing ideal time series data that the controller compares to the time series data received from the sensor to determine abnormality in the operation of the cleaning apparatus (see [0100]; Tokawa: “The controller 400 controls a polishing process based on a signal from a man-machine interface 401 such as an operation panel and a signal from a host computer 402 performing various data processing operations so that the semiconductor wafer W is polished at a target polishing rate to achieve a target profile, i.e., a desired shape.”), wherein the data processing program further causes the controller to perform a method comprising: 
receiving from the sensor, by the controller, time series data related to unit-processing that has been performed in the cleaning apparatus (see [0016]; Tokawa: “the substrate is moved to pass across a detection sensor of the film thickness measuring device so that time-series data are obtained by the detection sensor; and the film thickness measuring device assigns the time-series data to the zones of the substrate so as to obtain the film thicknesses of the respective zones”.);
a step of detecting, by the controller, an abnormality in the unit-processing performed in the cleaning apparatus by comparing (see [0136]; Tokawa: “compare a predicted polishing time with the actual polishing time for thereby detecting a polishing process failure or an apparatus failure”).
However, Tokawa does not explicitly teach:
a unit-processing data evaluating step of calculating, by the controller, an evaluation value for the received time series data based on a plurality of index values;
ranking, with the controller, the received time series data based on the evaluation values calculated by the controller; 
receiving by the controller a selection corresponding to one of the ranked time series data (another reference data); 
a step of changing, by the controller, the reference data that is recorded in the memory with the another reference data;
a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing.
Koyama from the same or similar field of endeavor teaches:
a unit-processing data evaluating step of calculating, by the controller, an evaluation value for the received time series data based on a plurality of index values (see page 3; Koyawa: “The recommendation data receiving unit, the weight value associated with the condition matching the terminal state data in the usage frequency data, and the weight value associated with the condition matching the terminal state data in the recommendation data are used as recommendation data.” See page10; Koyawa: “This weight data is used as an index for determining the priority when recommending content.”);
ranking, with the controller, the received time series data based on the evaluation values calculated by the controller (see page 3; Koyawa: “A ranking calculation unit that calculates the display ranking for each content by weighting each included recommendation ranking, and a ranking calculation unit.”); 
receiving by the controller a selection corresponding to one of the ranked time series data (another reference data) (see page 10; Koyawa: “The learning processing unit 214 reads the learning data 224 and the temporary usage frequency data 226 from the storage device 220 at a predetermined timing such as a timing when the usage frequency temporary data 226 is updated or a periodic timing, and generates new learning data 224”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tokawa to include Koyawa’s features of a unit-processing data evaluating step of calculating, by the controller, an evaluation value for the received time series data based on a plurality of index values; ranking, with the controller, the received time series data based on the evaluation values calculated by the controller; and receiving by the controller a selection corresponding to one of the ranked time series data (another reference data). Doing so would provide an information providing system, a terminal, and an information providing server in order to easily select necessary content from a list including information on a plurality of contents. (Koyawa, page 3)
However, it does not explicitly teach:
a step of changing, by the controller, the reference data that is recorded in the memory with the another reference data;
a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing.
Enomoto from the same or similar field of endeavor teaches:
a step of changing, by the controller, the reference data that is recorded in the memory with the another reference data (see Abstract; Enomoto: “An abnormality-monitoring method and a computer program for plant abnormality monitoring with which it is possible to reliably detect a change in the condition of a plant even when the condition changes due to maintenance, etc., and to appropriately update reference data as needed”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tokawa and Koyawa to include Enomoto’s features of changing, by the controller, the reference data that is recorded in the memory with the another reference data. Doing so would monitor abnormality with high accuracy. (Enomoto, [0022])
However, it does not explicitly teach a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing.
Ono from the same or similar field of endeavor teaches:
a step of detecting, by the controller, an abnormality in the unit-processing performed … by comparing the another reference data with a newly obtained time series data … after the step of changing (see page 10; Ono: “in order to compare whether or not the input data is abnormal, a normal region from the input data is used as learning data. The learning data is newly defined every time the input data is updated.” See page 2; Ono: “In this method, time series data and learning data are compared.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tokawa, Koyawa, and Enomoto to include Ono’s features of detecting, by the controller, an abnormality in the unit-processing performed by comparing the another reference data with a newly obtained time series data after the step of changing. Doing so would improve the accuracy of abnormality detection. (Ono, page 3)

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa in view of Koyama in view of Enomoto in view of Ono in view of Asakura et al. (US 2016/0225681 A 1 - hereinafter Asakura).
Regarding Claim 4, the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all the limitations of claim 2 above; however, it does not explicitly teach wherein in the step of changing the reference data, the unit-processing data ranked as a first by the ranking is defined as the reference data after change.
Asakura from the same or similar field of endeavor teaches: wherein in the step of changing the reference data, the unit-processing data ranked as a first by the ranking is defined as the reference data after change. ((see Fig. 24 and [0179]; Asakura teaches "the smallest value of overall evaluation 2407 and the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24". See Fig. 24 and [0177]; Asakura: " D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Tokawa, Koyawa, Enomoto, and Ono to include Asakura’s features of in the step of changing the reference data, the unit-processing data ranked as a first by the ranking is defined as the reference data after change. Doing so would detect abnormal in plasma processing method to maintain the stabilized results. 

Regarding Claim 11, the combination of Tokawa, Koyawa, Enomoto, Ono, and Asakura teaches all the limitations of claim 10 above, Asakura further teaches where the unit-processing data evaluating step includes a step of displaying a comparison result screen that displays a list of attribute data representing attributes of the plurality of pieces of unit-processing data and including the comparison result obtained in the data comparing step (see Fig. 24 and [0176]; Asakura: "a table D201 which lists the values stored in the rows of the wavelength 1 field 28 c, time interval 1 field 28 d, wavelength 2 field 28 e, time interval 2 field 28 f, changed recipe parameter field 28 g, and overall evaluation field 28 k, in the ascending order of the value stored in the overall evaluation field 28 k of the APC setup data candidate table 28 a shown in FIG. 15."),
the attribute data displayed on the comparison result screen includes the recommendation degree (see Fig. 24 and [0179]; Asakura: "The combination of wavelengths 2402, 2404, time intervals 2403, 2405, and changed recipe parameter 2406 which corresponds to the smallest value of overall evaluation 2407 and the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24 is stored in the columns of the APC setup data candidate table 15 a shown in FIG. 4"). [The overall evaluation value 2407 reads on 'the recommendation degree'], and
the comparison result screen is configured such that the recommendation degree is changeable from the outside (see Fig. 24 and [0179]; Asakura: "the apparatus manager clicks the button D204 for execution of APC with the cursor (not shown) on the display screen D200 to acknowledge execution of APC with the first- ranked combination").
The same motivation to combine Tokawa, Koyawa, Enomoto, Ono, and Asakura set forth for Claim 4 equally applies to Claim 11.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Togawa in view of Koyama in view of Enomoto in view of Ono in view of Bunkofske et al. (US 20020062162 A1 -hereinafter Bunkofske).
Regarding Claim 6, the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein in the data evaluating step, each piece of received time series data is normalized.
Bunkofske from the same or similar field of endeavor teaches wherein in the data evaluating step, each piece of received time series data is normalized in the data evaluating step, each piece of received time series data is normalized (see [0019]; Bunkofske: “the data may be pre-processed to normalize all of the incoming time series.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Tokawa, Koyawa, Enomoto, and Ono to include Bunkofske’s features of in the data evaluating step, each piece of received time series data is normalized. Doing so would reduce a dimensionality of the time series of the manufacturing parameters to solve the problem of processing wafer lots/wafers.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Togawa in view of Koyama in view of Enomoto in view of Ono in view of Funk et al. (US 2005/0047645 A 1 - hereinafter Funk).
Regarding Claim 9, the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all the limitations of claim 8 above; however, it does not explicitly teach wherein the unit-processing data evaluating step includes a step of calculating an alarm value that is a value obtained by scoring the number of occurrence of alarms generated when unit-processing corresponding to each piece of unit- processing data is executed, and the plurality of index values include the alarm value.
Funk from the same or similar field of endeavor teaches wherein

the unit-processing data evaluating step includes a step of calculating an alarm value that is a value obtained by scoring the number of occurrence of alarms generated when unit-processing corresponding to each piece of unit- processing data is executed (see Fig. 13 and [0119]; Funk: "An alarm logs panel can comprise at least one of: a time occurred field which can show the date/time that the alarm occurred, or the date/time that the process tool recovered from the alarm; an alarm ID field showing the system-assigned alarm ID. (i.e. the APC system can assign specific ID numbers to specific alarms); an alarm message field that shows information regarding the severity of the alarm and the current state of the alarm; an alarm type field; a set/cleared field; a tool field that shows the unique name assigned to the tool (i.e. etcher, deposition, cleaning); In addition, a message field can contain either a description of the alarm, a status, and an alarm severity." See [0093]; Funk: "A number of alarms can be used to trigger a tool pause, for example, a tool alarm, a fault detection alarm, or software internal errors.") [An alarm logs panel reads on 'an alarm value], and
the plurality of index values include the alarm value (see [0094]; Funk: "FIGS. SA-8D show exemplary views of alarm configuration panels". See [0096]; Funk: "a user can navigate between panels using selection items, and a user can enter and/or change items using input fields, buttons, tabs, and lists.") [Since the user may input or select alarms using alarm configuration panels, the setup panels read on 'index values].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Tokawa, Koyawa, Enomoto, and Ono to include Kawaguchi’s features of including a step of calculating an alarm value that is a value obtained by scoring the number of occurrence of alarms generated when unit- processing corresponding to each piece of unit-processing data is executed, and the plurality of index values include the alarm value. Doing so would determine alarm severity to manage historical and real-time data for the semiconductor processing system.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Togawa in view of Koyama in view of Enomoto in view of Ono in view of Asakura in view of Funk.
Regarding Claim 12, the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all the limitations of claim 8 above, Asakura further teaches wherein
the unit-processing data evaluating step includes a step of displaying a

comparison result screen that displays a list of attribute data representing attributes of the plurality of pieces of unit-processing data and including the comparison result obtained in the data comparing step (see Fig. 24 and [0176]; Asakura: "a table D201 which lists the values stored in the rows of the wavelength 1 field 28 c, time interval 1 field 28 d, wavelength 2 field 28 e, time interval 2 field 28 f, changed recipe parameter field 28 g, and overall evaluation field 28 k, in the ascending order of the value stored in the overall evaluation field 28 k of the APC setup data candidate table 28 a shown in FIG. 15."),
The same motivation to combine Tokawa, Koyawa, Enomoto, Ono, and Asakura set forth for Claim 1 equally applies to Claim 12.
However, it does not explicitly teach the attribute data displayed on the comparison result screen includes freely-inputted data to which a data value for any item can be inputted, the comparison result screen is configured such that the data value of the freely-inputted data can be changed from the outside, and the plurality of index values includes the data value of the freely-inputted data.
Funk from the same or similar field of endeavor teaches

the attribute data displayed on the comparison result screen includes freely-inputted data to which a data value for any item can be inputted, the comparison result screen is configured such that the data value of the freely- inputted data can be changed from the outside (see Figs. 19 A- 19 C and [0143]; Funk: "FIGS. 19A-19C show exemplary views of PCA plan panels. A drop-down lists can be shown in that allow a user to create a new PCA SPC plan, edit a PCA SPC plan, save a PCA SPC plan, delete a PCA SPC plan, associate a PCA SPC plan, unassociated a PCA SPC plan, import a PCA SPC plan, export a PCA SPC plan, and perform data preparation."), and
the plurality of index values includes the data value of the freely-inputted data (see Figs. 19 A- 19 C and [0143]; Funk: "other selection means can be used such as selection tabs, menu items, check boxes, or buttons").
The same motivation to combine Tokawa, Koyawa, Enomoto, Ono, Asakura, and Funk      set forth for Claim 9 equally applies to Claim 12.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tokawa in view of Koyawa in view of Enomoto in view of Ono in view of Kawaguchi (US 2015/0262550 A 1 - hereinafter Kawaguchi).
Regarding Claim 13, the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein the unit- processing data evaluating step includes a step of setting a contribution degree of each of the plurality of index values at the time of calculating the evaluation value.
Kawaguchi from the same or similar field of endeavor teaches wherein the unit- processing data evaluating step includes a step of setting a contribution degree of each of the plurality of index values at the time of calculating the evaluation value (see Abstract; Kawaguchi: "calculate the degree of influence indicative of a following index of each of the n-axis vertices") [The degree of influence indicative reads on 'a contribution degree].
The same motivation to combine Tokawa, Koyawa, Enomoto, Ono, and Kawaguchi set forth for Claim 8 equally applies to Claim 13.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tokawa in view of Koyawa in view of Enomoto in view of Ono in view of Sekine et al. (US 2007/0062802 A1 - hereinafter Sekine).
Regarding Claim 19, the combination of Tokawa, Koyawa, Enomoto, and Ono teaches all  the limitations of claim 18 above; , however, it does not explicitly teach wherein the reference data is a piece of unit-processing data that is obtained when the unit- processing is first executed by the substrate processing apparatus. 
Sekine from the same or similar field of endeavor teaches wherein the reference data is a piece of unit-processing data that is obtained when the unit- processing is first executed by the substrate processing apparatus (see [0011]; Sekine: "creating management reference data by reference time series data of an adjustment parameter of an impedance matching in a transmission line feeding a high frequency wave to generate a plasma, the reference time series data collected during a reference plasma process against a reference substrate". See Fig. 10 and [0054]; Sekine: "In Step S100, a reference substrate is processed by a reference plasma process using the plasma processing apparatus. The reference creation module 30 of the management unit 20 provides a predetermined management range for the collected reference time series data and creates management reference data.") [Since the management reference data is created by the reference time series data collected during a reference plasma process against a reference substrate, it corresponds to 'the reference data is a piece of unit-processing data that is obtained when the unit processing is first executed by the substrate processing apparatus')
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Tokawa, Koyawa, Enomoto, and Ono to include Sekine’s features of the reference data is a piece of unit-processing data that is obtained when the unit-processing is first executed by the substrate processing apparatus. Doing so would determine an abnormality of the target plasma process by comparing the target time series data with the management reference data.

Response to Arguments
Applicant’s arguments filed 4/18/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the third page of the remarks (numbered as page 14) which recites:
“Claims 1, 20, 21, and 22 recite that received time series data are numerical data received from a sensor. Claims 1, 20, 21 and 22 further recite disclose "calculating, by the controller, an evaluation value for the received time series data based on a plurality of index values", which, as explained above, Asakura fails to disclose because, in Asakura, the changed recipe parameter is not numerical, and the changed recipe parameter is not used to calculate the overall evaluation value.”
The Applicant’s argument has been considered but is not deemed persuasive. Asakura [0137] discloses changing the recipe parameter based on the overall evaluation field while [0179]; Asakura teaches "the smallest value of overall evaluation 2407 and the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24". However, in view of compact prosecution, the Examiner hereby cites Koyawa, which expressly teaches “A ranking calculation unit that calculates the display ranking for each content by weighting each included recommendation ranking, and a ranking calculation unit.”

With respect to applicant’s argument located within the fifth page of the remarks (numbered as page 16) which recites:
“As explained during the interview, the method claimed in claim 1 is directed at a specific set of steps for re-setting (recalibrating) the controller by changing the reference data used by the controller to determined abnormality in the operation of a cleaning apparatus with another reference data. See, for example, section [0025] of the specification, Fig. 7 and the related disclosure. Abnormality can be then detected with the controller using the new reference data.”
The Applicant’s argument has been considered but is not deemed persuasive. The final step of detecting an abnormality is explicitly claimed as “comparing the another reference data with a newly obtained time series received from the cleaning apparatus after the step of changing”. The step “comparing” recites a mental process. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mattausch (US20050154726A1) discloses a rank of the reference data by determining the reference data detected as winner matches with the input data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117